              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND
CAMERON WATSON,                 *
Petitioner                                        *
v                                                 *             Civil Action No. PWG-18-1854

WARDEN,                                           *
Respondent                                        *
                                                 ***
                                  MEMORANDUM OPINION

        On June 21, 2018, Petitioner Cameron Watson, a pre-trial detainee in the Montgomery

County Correctional Facility, filed correspondence that was docketed as a petition for a writ of

habeas corpus pursuant to 28 U.S.C.    S 2241.   ECF No. 1. I directed Watson to supplement his

filing, ECF No.2, which he has done. His supplemental petition explains that he seeks immediate

release from detention, asserting that he is improperly being held without bond in connection with

proceedings in the Circuit Court for Montgomery County, Maryland.             Supplementary Petition 2,

8, ECF NO.3. As Watson does not state a claim for habeas relief, the petition must be dismissed

without prejudice.   I


        Pretrial federal habeas relief is available under    S 2241   if the petitioner is in cus.tody, has

exhausted state court remedies, and special circumstances exist that justify intervention by the

federal court.   See Brazell v. Boyd, 991 F.2d 787 (4th Cir. 1993) (per curiam); Dickerson v.

Louisiana, 816 F.2d 220, 224-26 (5th Cir. 1987).            Exhaustion is established where both the

operative facts and controlling legal principles of each claim have been fairly presented to the state

courts. See Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (citations omitted).



1 Watson has sought leave to proceed informa pauperis. ECF NO.4. As he appears to be indigent,

the motion is granted.
       Watson asserts that the incident for which he was arrested arose when his mother called

police because he was intoxicated and had access to a starter pistol, which she was afraid would

cause him to "get into trouble."    Supplemental Petition 6. Watson states that his mother never

pressed charges but rather requested he be taken for a psychological evaluation. Id. He says the

prosecutor should not have charged him with use of a handgun in the commission of a felony or

illegal possession of a regulated firearm, both because he did not commit an assault and because a

starter pistol does not meet the definition of a firearm. !d. Watson asserts that he is illegally being

held without bond. Id. at 7. At the time he filed the petition, Watson was awaiting trial on the

weapons charges filed against him.2

           Special circumstances justifying this court's intervention do not exist where there are

procedures in place to protect a petitioner's constitutional rights. See Moore v. DeYoung, 515 F.2d

437,449 (3d Cir. 1975) (assertion of appropriate defense at trial forecloses pretrial federal habeas

relief). "Where a threat to the petitioner's rights may be remedied by an assertion of an appropriate

defense in state court, no special circumstances are shown." Lloyd v. Morgan, No. JKB-16-2159,

2016 WL 4474848, at *2 (D. Md. Aug. 24, 2016). Petitioner's claim of illegal confinement may

be litigated in a state forum without harm to his constitutional rights. Accordingly, his habeas

petition seeking immediate release shall be dismissed without prejudice by a separate Order, which

follows.




                                                       Paul W. Grimm
                                                       United States District Judge


2 On August 22, 2018, Watson pleaded guilty to first-degree assault and possession with intent to
distribute a controlled dangerous substance.        The firearm charges were dismissed.      See
http://casesearch.courts.state.md.us/inquiry (search case number 133718C).

                                                   2
